DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US 2010/0008017).
Regarding claim 1, Ito discloses a multilayer capacitor (Fig. 1), comprising: a capacitor body (Fig. 1, 2) comprising first and second dielectric 5layers (Fig. 4, 2x above 6 and 2x above 5) and first and second internal electrodes (Fig. 5, 5/6), and a first surface and a second surface opposing each other (Fig. 5, 2a/2b), a third surface and a fourth surface (Fig. 5, 2c/2d) connected to the first and second surfaces and opposing each other (Fig. 5), and a fifth surface and a sixth surface (Fig. 3A, 2e/2f) connected to the first to fourth surfaces and opposing 10each other (Fig. 1), the first internal electrode being exposed through the third surface and the fifth surface (Fig. 6A, 32 is exposed through left surface and top surface) and the second internal electrode being exposed through the fourth surface and the sixth surface (Fig. 6B, 33 is exposed through right surface and bottom surface); first and second side portions disposed on the fifth and 15sixth surfaces (Fig. 6A/6B, above and below 32a/33a), respectively, of the capacitor body (Fig. 6A-6B); first and second external electrodes (Fig. 6A-6B, 34/35) respectively disposed on the third and fourth surfaces of the body (Fig. 6A-6B) and respectively connected to the first and second internal electrodes (Fig. 6A-6B);  20a first step-compensating portion (Fig. 6A, top section of 32c above 32a) disposed on a first margin portion in a width direction on the second dielectric layer on which the second internal electrode is disposed (Would be on this layer when stacked Fig. 5), the first step-compensating portion being disposed on the first internal electrode (Fig. 5); and 25a second step-compensating portion (Fig. 6B, 33c bottom section below 33a) disposed on a secondDB1/ 109969354.1 Page 23margin portion in the width direction on the first dielectric layer on which the first internal electrode is disposed (Would be on this layer when stacked Fig. 5), the second step-compensating portion being disposed on the second internal electrode (Fig. 5), wherein a thickness of each of the first and second step-compensating portions is smaller than a thickness of each of the first and second dielectric layers (Fig. 4, t2-e2 is smaller than 2x).  
15 Regarding claim 2, Ito further discloses that the first and second external electrodes comprise: first and second connecting portions (Fig. 1, 3a/4a) respectively disposed on the third and fourth surfaces of the capacitor body (Fig. 1) and respectively connected to the first and second internal 20electrodes (Fig. 5); and first and second band portions (Fig. 1, 3b/4b) respectively extending to a portion of the first surface of the body from the first and second connecting portions (Fig. 1).  
25 Regarding claim 3, Ito further discloses that the DB1/ 109969354.1 Page 24first step-compensating portion and the first internal electrode are made of a same material, and the second step-compensating portion and the second internal electrode are made of a same material (same material different thickness (Fig. 4, [0074]).  
Regarding claim 4, Ito further discloses that the first margin portion is a portion in which the first and second internal electrodes do not overlap with each other (Fig. 6A-6B above 32a and 33a), the first side portion is disposed on the first margin 10portion (Fig. 6A), the second margin portion is another portion in which the first and second internal electrodes do not overlap with each other (Fig. 6A-6B, below 32a and 33a), and the second side portion is disposed on the second margin 15portion (Fig. 6B).  
Regarding claim 5, Ito further discloses that the first step-compensating portion is exposed from the third and fifth surfaces (Fig. 6A, 32c touches 34a and 34b), and 20the second step-compensating portion is exposed from the fourth and sixth surfaces (Fig. 6B, 33c touches 35a and 35c).  
Regarding claim 6, Ito further discloses 25a third step-compensating portion (Fig. 6A, 33 on left side) disposed on an edge DB1/ 109969354.1Page 25portion in a length direction on the second dielectric layer on which the second internal electrode is disposed (Fig. 6A, on left edge in left to right direction and would be above the below dielectric layer Fig. 5), the third step-compensating portion being disposed on the first internal electrode (Fig. 6A as shown in Fig. 4); and 5a fourth step-compensating portion (Fig. 6B, 33c on right side) disposed on another edge portion in the length direction on the first dielectric layer on which the first internal electrode is disposed (Fig. 6B, on right edge in left to right direction and would be above the below dielectric layer Fig. 5), the fourth step-compensating portion being disposed on the second internal electrode (Fig. 6B as shown in Fig. 4).  
Regarding claim 7, Ito further discloses that the third step-compensating portion extends from the first step-compensating portion in the width direction (Fig. 6A), and the fourth step-compensating portion extends from the 15second step-compensating portion in the width direction (Fig. 6B).  
Regarding claim 8, Ito further discloses that the third step-compensating portion is exposed from the third surface (Fig. 6A), and 20the fourth step-compensating portion is exposed from the fourth surface (Fig. 6B).
Regarding claim 9, Ito discloses a multilayer capacitor (Fig. 1), comprising: a capacitor body (Fig. 1, 2) comprising first and second dielectric 5layers (Fig. 4, 2x above 6 and 2x above 5) and first and second internal electrodes (Fig. 5, 5/6), and a first surface and a second surface opposing each other (Fig. 5, 2a/2b), a third surface and a fourth surface (Fig. 5, 2c/2d) connected to the first and second surfaces and opposing each other (Fig. 5), and a fifth surface and a sixth surface (Fig. 3A, 2e/2f) connected to the first to fourth surfaces and opposing 10each other (Fig. 1), the first internal electrode being exposed through the third surface and the fifth surface (Fig. 6A, 32 is exposed through left surface and top surface) and the second internal electrode being exposed through the fourth surface and the sixth surface (Fig. 6B, 33 is exposed through right surface and bottom surface); first and second side portions disposed on the fifth and 15sixth surfaces (Fig. 6A/6B, above and below 32a/33a), respectively, of the capacitor body (Fig. 6A-6B); first and second external electrodes (Fig. 6A-6B, 34/35) respectively disposed on the third and fourth surfaces of the body (Fig. 6A-6B) and respectively connected to the first and second internal electrodes (Fig. 6A-6B);  20a first step-compensating portion (Fig. 6A, top section of 32c above 32a) disposed on a first margin portion in a width direction on the second dielectric layer on which the second internal electrode is disposed (Would be on this layer when stacked Fig. 5), the first step-compensating portion being disposed on the first internal electrode (Fig. 5); and 25a second step-compensating portion (Fig. 6B, 33c bottom section below 33a) disposed on a secondDB1/ 109969354.1 Page 23margin portion in the width direction on the first dielectric layer on which the first internal electrode is disposed (Would be on this layer when stacked Fig. 5), the second step-compensating portion being disposed on the second internal electrode (Fig. 5), wherein an average thickness of each of the first and second internal electrodes is 0.41 µm or less (0.1-2 µm [0073])).  
15 Regarding claim 10, Ito further discloses that the first and second external electrodes comprise: first and second connecting portions (Fig. 1, 3a/4a) respectively disposed on the third and fourth surfaces of the capacitor body (Fig. 1) and respectively connected to the first and second internal 20electrodes (Fig. 5); and first and second band portions (Fig. 1, 3b/4b) respectively extending to a portion of the first surface of the body from the first and second connecting portions (Fig. 1).  
25 Regarding claim 11, Ito further discloses that the DB1/ 109969354.1 Page 24first step-compensating portion and the first internal electrode are made of a same material, and the second step-compensating portion and the second internal electrode are made of a same material (same material different thickness (Fig. 4, [0074]).  
Regarding claim 12, Ito further discloses that the first margin portion is a portion in which the first and second internal electrodes do not overlap with each other (Fig. 6A-6B above 32a and 33a), the first side portion is disposed on the first margin 10portion (Fig. 6A), the second margin portion is another portion in which the first and second internal electrodes do not overlap with each other (Fig. 6A-6B, below 32a and 33a), and the second side portion is disposed on the second margin 15portion (Fig. 6B).  
Regarding claim 13, Ito further discloses that the first step-compensating portion is exposed from the third and fifth surfaces (Fig. 6A, 32c touches 34a and 34b), and 20the second step-compensating portion is exposed from the fourth and sixth surfaces (Fig. 6B, 33c touches 35a and 35c).  
Regarding claim 14, Ito further discloses 25a third step-compensating portion (Fig. 6A, 33 on left side) disposed on an edge DB1/ 109969354.1Page 25portion in a length direction on the second dielectric layer on which the second internal electrode is disposed (Fig. 6A, on left edge in left to right direction and would be above the below dielectric layer Fig. 5), the third step-compensating portion being disposed on the first internal electrode (Fig. 6A as shown in Fig. 4); and 5a fourth step-compensating portion (Fig. 6B, 33c on right side) disposed on another edge portion in the length direction on the first dielectric layer on which the first internal electrode is disposed (Fig. 6B, on right edge in left to right direction and would be above the below dielectric layer Fig. 5), the fourth step-compensating portion being disposed on the second internal electrode (Fig. 6B as shown in Fig. 4).  
Regarding claim 15, Ito further discloses that the third step-compensating portion extends from the first step-compensating portion in the width direction (Fig. 6A), and the fourth step-compensating portion extends from the 15second step-compensating portion in the width direction (Fig. 6B).  
Regarding claim 16, Ito further discloses that the third step-compensating portion is exposed from the third surface (Fig. 6A), and 20the fourth step-compensating portion is exposed from the fourth surface (Fig. 6B).

Additional relevant prior art
LIM et al (US 2016/0196917) teaches relevant art in Fig. 5.
Lee et al (US 2012/0307415) teaches relevant art in Fig. 1.
Lee et al (US 2017/0154733) teaches relevant art in Fig. 2.
KIM et al (US 2019/0006107) teaches relevant art in Fig. 2-4.
Yamaguchi et al (US 2004/0190221) teaches relevant art in Fig. 1.
Iwaida et al (US 7089659) teaches relevant art in Fig. 3-7.
Kojima et al (US 2006/0214263) teaches relevant art in Fig. 1-8.
PARK et al (US 2018/0301281) teaches relevant art in Fig. 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848